Examiner's Comments
 *	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*	Examiner notes, at page 2 para. 2 of the last Non-final Office Action of record, that the application file date and number of Claims under examination were respectively inadvertently indicated as being other than 01/29/2021 and 1-20.
Reasons for Allowance
*	The rejections of record are withdrawn  in response to Applicants’ amendment.
Claims 1-20 are allowed because, while the prior art made of record discloses routine for partitioning memory into plural partitioned memories and mapping thereof and wherein first and second partitioned memories comprise reserved/restricted areas for specific operating system data handling along with error processing, same prior art does not teach the specific sequence of bad memory storing operations recited in instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  





Contact Information
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112